DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11, 12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita, US 2014/0307124.
In regard to claim 1, Yamashita, US 2014/0307124, discloses an imaging apparatus to which a lens apparatus (see figure 1, element 20) is detachably attached, the lens apparatus including an imaging optical system (see figure 1, elements 21-23) that 
an imager (see figure 1, element 31) configured to capture an object image formed by the imaging optical system and to output image data (see para 30 and 33); 
a photometric unit (see figure 1, elements 31 and 40) configured to measure a light amount incident on the imager (see para 58); 
an acquisition unit (see figure 1, element 40) configured to acquire a plurality of data indicating a relationship between the light amount incident on the imager and an adjustment amount set in a light amount adjustment unit that is included in the imaging optical system and adjusts the light amount incident on the imager (see para 32 and 36-49); and 
a determination unit (see figure 1, element 41) configured to determine an exposure condition using the data acquired by the acquisition unit (see para 51-59), 
wherein the plurality of data includes first table data configured to provide a change amount of the light amount incident on the imager based on a change amount of the adjustment amount, and second table data configured to provide the change amount of the adjustment amount based on the change amount of the light amount incident on the imager (see figure 1, element 43 and para 81).
In regard to claim 2, Yamashita, US 2014/0307124, discloses the imaging apparatus according to claim 1, wherein the acquisition unit acquires the plurality of data 
In regard to claim 8, Yamashita, US 2014/0307124, discloses the imaging apparatus according to claim 1, wherein in the plurality of data, one of the adjustment amount and the light amount incident on the imager is a relative value relative to a predetermined reference value (see para 39-41).
In regard to claim 9, Yamashita, US 2014/0307124, discloses the imaging apparatus according to claim 8, wherein the predetermined reference value is the adjustment amount or the light amount incident on the imager at an open F-number of the imaging optical system (see para 40-41).
In regard to claim 11, Yamashita, US 2014/0307124, discloses a lens apparatus attached to and detachable from an imaging apparatus that includes an imager configured to capture an object image and to output image data, and a photometric unit configured to measure a light amount incident on the imager, the lens apparatus comprising: 
an imaging optical system (see figure 1, elements 21-23) including an optical element (see figure 1, element 22) whose transmittance changes from a center in a radial direction, and a light amount adjustment unit (see figure 1, element 21) configured to adjust a light amount incident on the imager (see para 28-31); and 
a transmitter (see figure 1, element 27) configured to transmit, to the imaging apparatus, a plurality of data indicating a relationship between an adjustment amount set in the light amount adjustment unit and a light amount incident on the imager (see para 32), 

In regard to claim 12, Yamashita, US 2014/0307124, discloses the lens apparatus according to claim 11, wherein the transmitter transmits the plurality of data to the imaging apparatus in an initial communication between the imaging apparatus and the lens apparatus (see para 44 and figure 2, step S2).
In regard to claim 17, Yamashita, US 2014/0307124, discloses the lens apparatus according to claim 11, wherein in the plurality of data, one of the adjustment amount and the light amount incident on the imager is a relative value relative to a predetermined reference value (see para 39-41).
In regard to claim 18, Yamashita, US 2014/0307124, discloses the imaging apparatus according to claim 17, wherein the predetermined reference value is the adjustment amount or the light amount incident on the imager at an open F-number of the imaging optical system (see para 40-41).
In regard to claim 19, Yamashita, US 2014/0307124, discloses a camera system comprising: 
an imaging optical system (see figure 1, elements 21-23) including an optical element (see figure 1, element 22) whose transmittance changes from a center in a radial direction, and a light amount adjustment unit (see figure 1, 
an imager (see figure 1, element 31) configured to capture an object image formed by the imaging optical system and to output image data (see para 30 and 33); 
a photometric unit (see figure 1, elements 31 and 40) configured to measure a light amount incident on the imager (see para 58); 
an acquisition unit (see figure 1, element 40) configured to acquire a plurality of data indicating a relationship between the light amount incident on the imager and an adjustment amount set in a light amount adjustment unit (see para 32 and 36-49); and 
a determination unit (see figure 1, element 41) configured to determine an exposure condition using the data acquired by the acquisition unit (see para 51-59), 
wherein the plurality of data includes first table data configured to provide a change amount of the light amount incident on the imager based on a change amount of the adjustment amount, and second table data configured to provide the change amount of the adjustment amount based on the change amount of the light amount incident on the imager (see figure 1, element 43 and para 81).
In regard to claim 20, since Yamashita, US 2014/0307124, discloses the imaging apparatus and its operation as described above in regard to claim 1, the method of claim 20 is also disclosed (see claim 1 above).

Allowable Subject Matter
Claims 3-7, 10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0286109, discloses an imaging apparatus with a detachable lens with lens information.  US 2002/0071048, discloses an imaging device with a detachable lens that transfers lens information.  US 6,813,442, discloses a camera system with a detachable lens with focus control.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs